DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.

   1.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The “overwrite a random selection of the data stored at the first physical address a specified number of times, wherein this overwriting causes the data stored at the first physical address to become irreversible and thereby completely erased”. (emphasis added)  However, the Applicant’s specification does not appear to have explicit support for the emphasized portion above.  The Applicant’s specification (pages 3, 20-21, and 24) teaches that the data in the area is being overwritten with random data a specified number of times, whereas the applicant’s claim language appears to require that a random selection of data stored at the first physical address is overwritten a specified number of times.  Thus, the Applicant’s specification does not explicitly have written description for the limitation noted above.  


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 recites (and similarly recited in independent claims 8, 15, and 17) the limitation of “allocate the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command” and how it performs this step ‘preventing a decrease in a deduplication rate’.   The claim recites that the control unit performs the steps of allocate the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command’ but does not provide the linkage of how the step of the deduplication rate is not decreased is tied into the step of allocating the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command.  It is noted that the ‘deduplication rate’ is introduced in this limitation without providing any context of how it is not decreased.  Thus it unclear how these two steps are linked, and thus are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  It appears that the step of ‘without a decrease in a deduplication rate’ merely is an intended result of the step of ‘allocate the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command’ and should not be given patentable weight (see MPEP 2111.04).  

   2. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Rejections - USC 112
	Applicant's arguments (see page 8 of the remarks dated 10/14/21) and amendments with respect to claims 1-17 have been considered and are not persuasive.  The Applicant’s arguments state that the amendments to the claims overcome the rejections.  However, the Examiner is unsure of how the amendments of “allocate the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command, preventing a decrease in a deduplication rate” to the independent claims preventing a decrease in a deduplication rate’ is an intended result of the ‘allocate’ limitation, and should not be given patentable weight (see MPEP 2111.04) as noted above.  

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 8-10 of the remarks) with respect to claims 1-17 have been considered and are persuasive.  The Examiner the Applicant argues that “Iwai and Bono, whether considered alone or in any combination, do not disclose or suggest the storage device of claim 1, including inter alia "[a] storage device connected to a computer, wherein in response to data deletion on the computer, the storage device is configured to receive an UNMAP command from the computer to cancel a relationship between a logical address and a physical address provided to the computer, the storage device comprising: a plurality of logical volumes configured to store data generated by a virtual machine; and a control unit configured to: determine whether data stored at a first physical address is allocated to at least two logical volumes in the plurality of logical volumes, wherein the first physical address is specified by the UNMAP command, duplicate the data stored at the first physical address to a second physical address when it is determined that the data stored at the first physical address is allocated at least two logical volumes in the plurality of logical volumes, overwrite a random selection of the data stored at the first physical address a specified number of times, wherein this overwriting causes the data stored at the first physical address to become irreversible and thereby completely erased, allocate the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command, preventing a decrease in a deduplication rate.” (emphasis added) The Examiner notes that this argument has been considered persuasive.  However, the Examiner further notes the emphasized portion noted above is not explicitly claimed as argued and should be amended further if that is Applicant’s intent to claim.   

   4.   ALLOWABLE SUBJECT MATTER
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.  

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-17 would be allowable as noted above.  
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137